Citation Nr: 1620773	
Decision Date: 05/23/16    Archive Date: 06/02/16

DOCKET NO.  10-30 691	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUE

Entitlement to dependency and indemnity compensation benefits (DIC) based on service connection for the cause of the Veteran's death, or under the provisions of 38 U.S.C.A. § 1151 as a result of VA medical care.


REPRESENTATION

Appellant represented by:	Karen Vessell, Agent


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. Rutkin, Counsel


INTRODUCTION

The Veteran served on active duty from January 1968 to January 1976.  He died in February 2009.  The appellant is the Veteran's surviving spouse. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an April 2009 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Nashville, Tennessee.  The issue has been recharacterized as noted on the title page to better reflect the appellant's contentions.  The Board remanded this case in December 2012 for further development. 

The appellant requested a hearing before a Decision Review Officer (DRO) in a correspondence dated in November 2009.  Her representative had an Informal Conference with the DRO in June 2010, at which time the request for a DRO hearing was withdrawn.

The appellant testified at a hearing before a Veterans Law Judge (VLJ) of the Board in July 2012.  A transcript of the hearing is associated with the claims folder.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.





REMAND

The VLJ who presided at the July 2012 Board hearing is no longer at the Board. The appellant indicated in May 2016 correspondence that she wishes to testify at a new hearing before a VLJ at her local Regional Office.  She selected a videoconference hearing. 

Accordingly, the case is REMANDED for the following action:

1. Schedule the appellant for the next available hearing before a VLJ of the Board, either by videoconference or Travel Board, whichever is sooner.  Appropriate notice of the hearing date, time, and location must be sent to the appellant.

2. After the hearing is conducted, or if the appellant withdraws the hearing request or fails to report for the scheduled hearing, return the case to the Board for further review.

The appellant has the right to submit additional evidence and argument on all matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  All claims remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans 

Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




_________________________________________________
P. M. DILORENZO 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




